DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 14, 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Munro et al (“CdSe/ZnS quantum dot fluorescence spectra shape-based thermometry via neural network reconstruction”).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Munro et al discloses a method for determining a thermal property of one or more portions of a material sample (quantum dots as thermomarkers on surface of fiber of interest), the method comprising: a) disposing a fluorescent indicator on a surface of the material sample (page 214903-2, col. 2 paragraph 2); b) illuminating a surface of the material sample with an infrared light from a pump light source and a probe light of a probe light source at an initial location on the surface (page 214903-2, col., 2, paragraph 2); c) modulating an intensity of the infrared light at an initial modulation frequency (page 214903-3, col. 1, paragraph 4); d) detecting fluorescent signals from the fluorescent indicator at a photodetector, over a duration, responsive to fluorescent emissions induced via the probe light from the probe light source (page 214903-3, col. 1, paragraph 4-col.2, paragraph 1); e) altering the initial modulation frequency of the infrared light to an altered modulation frequency (page 214903-3, col. 2, paragraph 1);  f) performing acts b) — e) at the altered modulation frequency (page 214903-3, col.2, paragraph 1); and g) determining the thermal property partially based on the fluorescent emissions (page 214903-4, col. 2, paragraph 2)
Regarding claim 2, Munro et al discloses wherein disposing a fluorescent indicator on a surface of the material sample includes disposing quantum dots on the surface of the material sample (page 214903-1, col. 2, paragraph 3, page 214903-2, col. 2, paragraph 2).
Regarding claim 5, Munro et al discloses wherein altering the initial modulation frequency of the infrared light to an altered modulation frequency includes altering the initial modulation frequency of the infrared light to the altered modulation frequency, wherein the altered modulation frequency is a different frequency than the initial modulation frequency (page 214903-3, col,. 2, paragraph 1)

Regarding claim 6, Munro et al discloses wherein determining the thermal property partially based on the fluorescent emissions includes determining a thermal diffusivity of the material sample at the initial location (page 214903-5, col. 2, paragraph 2-page 214903-6, paragraph 1).
Regarding claim 14, Munro et al discloses a system for determining a thermal diffusivity of a material sample, the system comprising: an optical arrangement including a pump light source, a probe light source, and a photodetector, wherein the probe light source is configured to emit probe light (page 214903-2, col. 1, paragraph 2), wherein the pump light source is configured to emit infrared light (page 214903-3, col. 1, paragraph 4-col. 2, paragraph 1); a support configured to have material samples mounted thereover(page 214903-1, col. 2, paragraph 3, page 214903-2, col. 2, paragraph 2); one or more first actuators configured to move one or more of the optical arrangement or the support with respect to the other; one or more second actuators positioned and configured to move one or more of the support or the optical arrangement with respect to the other; and at least one controller operably coupled to the optical arrangement and the one or more first and second actuators, wherein the controller is configured to: activate the one or more second actuators to move one or more of the optical arrangement or the support with respect to each other(page 214903-3, paragraph 1); direct the probe light source to emit the probe light; direct the pump light source to emit the infrared light and modulate an intensity of the infrared light according to a selected frequency (page 214903-3, col. 1, last paragraph); receive electrical signals from the photodetector corresponding to fluorescent signals detected at the photodetector (page 214903-3, col. 1, paragraph 4-col.2, paragraph 1); and determine a thermal diffusivity of the material sample at one or more locations thereon using the received electrical signals corresponding to the fluorescent signals detected at the photodetector (page 214903-4, col. 2, paragraph 2).
	Regarding claim 22, Munro et al discloses wherein the probe source is positioned and configured to emit the probe light concentrically within the infrared light (page 214903-3, col 2, paragraphs 1-2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munro et al (“CdSe/ZnS quantum dot fluorescence spectra shape-based thermometry via neural network reconstruction”) in view of Zhao et al (“Measurement Techniques for Thermal Conductivity and Interfacial Thermal Conductance of Bulk and Thin Film Materials”)
	Regarding claim 3, Munro et al discloses wherein illuminating a surface of the material sample with an infrared light from a pump light source and a probe light of a probe light source at an initial location on the surface includes illuminating the surface of the material sample with an infrared laser and a color laser at the initial location on the surface, wherein the color laser emits colored light at a
substantially fixed intensity (page 214903-2, col. 2,paragraph 2).  Munro et al does not teach the colored  light is concentrically disposed within a beam of infrared light from the infrared laser. Zhao et al discloses a pump and probe beam are concentric (page 040802-10, col 2, paragraph 1); Thus
obvious to a person having ordinary skill in the art to use concentric pump and probe beam as taught supra by Zhao et al, so as to enable measuring thermal conductivity and probing phonon transport (page 040802-10, col 2, paragraph 1).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munro et al (“CdSe/ZnS quantum dot fluorescence spectra shape-based thermometry via neural network reconstruction”) in view of Lakestani et al (US 2006/0153269 A1).
	Regarding claim 4, Munro et al discloses all of the limitations of parent claim 1, as described above, however Munro et al is silent with regards to modulating an intensity of the infrared light at an initial modulation frequency, as claimed.  Lakestani teaches modulating an intensity of light at an initial modulation frequency includes modulating the intensity of the infrared light in a sinusoidal pattern of increasing and decreasing intensities (paragraphs[0029], [0040]).  Thus, it would have been obvious to modify Munro et al to modulate an intensity of light at an initial modulation frequency includes modulating the intensity of the infrared light in a sinusoidal pattern of increasing and decreasing intensities, as taught supra by Lakestani et al, so as to enable measurement of absolute diffusion length determined measuring the phase lag at one or multiple modulation frequencies.
Allowable Subject Matter
Claims 7-9, 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art fails to disclose or reasonably suggest wherein the probe light source, the pump light source, and the photodetector are disposed in a commercial off-the-shelf high definition Blu-ray optical pick-up, as claimed. 
Regarding claim 8, the prior art fails to disclose or reasonably suggest wherein determining the thermal property partially based on the fluorescent emissions includes: determining a phase delay in a pattern of intensity of fluorescent signals with respect to the modulated intensity of the infrared light corresponding thereto; determining an amplitude of the pattern of fluorescent signals received by the photodetector, wherein the pattern of fluorescent signals corresponds to a phase delayed signal  compared to the modulated intensity of the infrared light corresponding thereto; and determining a thermal diffusivity of the material sample at one or more points thereon by solving the heat equation at each of the one or more points, as claimed.
Regarding claim 9, the prior art fails to disclose or reasonably suggest wherein determining the thermal diffusivity of the material sample at one or more points thereon by solving the heat equation at each of the one or more points includes: determining the amplitude and phase of each pattern of fluorescent signals as a function of a corresponding modulation frequency of the infrared laser; and using the amplitudes and phase delays of the patterns of fluorescent signals, as a function of the corresponding modulation frequencies of the infrared laser, to solve for thermal diffusivity of the material sample at each of the one or more points using the heat equation, as claimed.
Regarding claims 15-16, the prior art fails to disclose or reasonably suggest wherein the controller is configured to: determine a phase delay in a pattern of the received electrical signals with respect to a modulation frequency of the intensity of the infrared light, wherein the pattern of received electrical signals corresponds to the fluorescent signals detected at the modulation frequency; determine an amplitude of the pattern of the received electrical signals corresponding to the fluorescent signals, wherein the pattern of the received electrical signals corresponds to the fluorescent signal strength at the modulation frequency; alter the modulation frequency of the intensity of the infrared light to a higher or lower frequency than a current modulation frequency, to emit infrared light at an altered modulation frequency, determine the phase delay and amplitude of the pattern of the received electrical signals at the altered modulation frequency; and solve for thermal diffusivity of the material sample at one or more locations thereon using the heat equation, as claimed.
Regarding claim 17, the prior art fails to disclose or reasonably suggest wherein the one or more second actuators includes a servo-motor or a stepper motor configured to hold a tolerance of movement in one or more directions that is les than 1 mm, as claimed. 
Regarding claim 18, the prior art fails to disclose or reasonably suggest wherein the optical arrangement incudes a Blu-ray optical pick-up, as claimed. 
Regarding claims 19-21, the prior art fails to disclose or reasonably suggest wherein the controller is configured to: direct the one or more first and second actuators to move one or more of the optical arrangement or the support, with respect to each other, from an initial location at which an initial interrogation takes place to at least one additional location that is different than the initial location; direct the probe light source to emit the probe light at the initial location and the at least one additional location; direct the pump light source to emit the infrared light at the initial location and the at least one additional location, and modulate an intensity of the infrared light according to a selected frequency or one or more altered frequencies; receive electrical signals from the photodetector  corresponding to the fluorescent signals detected at the photodetector; and determine the thermal diffusivity of the material sample at the initial location and the at least one additional location thereon using the received electrical signals corresponding to the fluorescent signals detected at the photodetector, as claimed. 
Claims 10-13 are allowable over the prior art. 
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 10, the prior art fails to disclose or reasonably suggest a method for determining a material property, comprising: d) detecting fluorescent signals from the fluorescent indicator at a photodetector, over a duration, responsive to fluorescent emissions induced via illumination of the fluorescent indicator by the probe light, wherein fluorescent signals have a phase delay at the initial modulation frequency compared to the infrared light, and wherein the infrared light, the probe light, and the photodetector are disposed in a commercial off-the-shelf high definition Blu-ray optical pick-up (“optical pick-up”), as claimed in combination with the rest of the claim limitations.
Prior art reference, Munro et al (“CdSe/ZnS quantum dot fluorescence spectra shape-based thermometry via neural network reconstruction”) discloses a method for determining a material property, the method comprising: a) disposing a fluorescent indicator on a surface of a material sample (page 214903-2, col. 2, paragraph 2); b) illuminating the surface of the material sample with an infrared light from a pump light source and a probe light from a probe light source at an initial location on the surface, wherein probe light is emitted at a substantially fixed intensity and is concentrically disposed within a beam of the infrared light (page 214903-2, col. 2, paragraph 2); c) modulating an intensity of the infrared light at an initial modulation frequency (page 214903-3, col. 1, paragraph 4); d) detecting fluorescent signals from the fluorescent indicator at a photodetector, over a duration, responsive to fluorescent emissions induced via 5 illumination of the fluorescent indicator by the probe light (page 214903-3, col. 1, paragraph 4-col. 2 paragraph 1); wherein fluorescent signals have a phase delay at the initial modulation frequency compared to the infrared light (page 214903-5, col. 2, paragraph 2- page 214903-6, paragraph 1); e) determining the phase delay in a pattern of the intensity of the fluorescent signals with respect to the initial modulation frequency of the infrared light, wherein the pattern of the fluorescent signals corresponds to a phase delay at the initial modulation frequency of the infrared light (page. 214903-5, col 2, paragraph 2-page. 214903-6, paragraph 1); f) determining an amplitude of the pattern of the fluorescent signals detected at the photodetector (page. 214903-5, col 2, paragraph 2-page. 214903-6, paragraph 1); g) altering the initial modulation frequency to an altered modulation frequency having a higher or lower frequency than a current modulation frequency, and performing acts d) - f) at the altered modulation frequency (page. 214903-3, col. 2, paragraph 1; h) determining a thermal diffusivity of one or more points of the material sample at least partially based on the fluorescent emissions (page 214903-5, col 2, paragraph 2-page 214903-6, paragraph 1).  However, Munro et al is silent with regards to wherein a probe light is emitted within a beam of the infrared light, wherein fluorescent signals have a phase delay at the initial modulation frequency compared to the infrared light and wherein the infrared light, the probe light, and the photodetector are disposed in a commercial off-the-shelf high definition Blu-ray optical pick-up (“optical pick-up”). 
Claims 11-13 are allowable based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884